Judgment, Supreme Court, Bronx County (Joseph Cerbone, J., at Sandoval hearing; Robert Cohen, J., at nonjury trial and sentence), rendered December 5, 1997, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification and credibility.
The court’s Sandoval ruling, which permitted inquiries relevant to defendant’s credibility and suppressed a substantial portion of defendant’s extensive criminal record, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.